Citation Nr: 9917261	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1972.  He also served in the Mississippi Army National Guard 
in the 1970s and 1980s, and the record indicates that he was 
on active duty at the time that he incurred a back injury on 
June 7, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


REMAND

When the Board remanded this case to the RO in October 1997, 
the requested development included the following

If, after receipt of the additional 
medical evidence and review of the 
appellant's claims folder, the RO deems a 
medical examination of the appellant to 
be necessary, the RO should schedule the 
appellant for a VA orthopedic examination 
to determine the etiology of [the 
veteran's] claimed cervical spine 
disorder.  

An examination was conducted in July 1998, but the VA 
physician who examined the veteran noted that he was "unable 
to determine whether or not this fall from the truck in 1979 
resulted in the degenerative disc disease which necessitated 
this fusion."  In order to properly evaluate the veteran's 
claim for service connection, the Board needs an opinion as 
to whether it is at least as likely as not that any such 
disability identified is the result of the injury in 1979, as 
opposed to other injuries in 1964 and in 1989 or some other 
cause.  

Under the circumstances, the Board finds that another remand 
for further development is required, even though it will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (1998).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

The RO should arrange for he veteran to 
undergo examination by a VA physician 
other than the physician who examined him 
in July 1998 who is familiar with 
orthopedics.  The entire claims folder, 
along with a complete copy of this and 
the Board's October 1997 remand, is to be 
reviewed by the examiner.  All diagnostic 
tests, studies, and consultations deemed 
necessary should be accomplished, and all 
clinical findings, to include 
interpretation of any test results, 
should be set forth in detail.  

After completion of the examination and 
review of the claims file, the physician 
is to offer an opinion as to the 
following:  (a) the nature of any 
cervical spine disability existing 
currently, (b) whether it is at least as 
likely as not that any such disability 
identified is the result of an injury to 
the cervical spine in June 1979.  All 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.  
The report should then be associated with 
the veteran's claims folder.  


Following completion of the foregoing, the RO should review 
the claims file and ensure that all of the aforementioned 
development has been completed in full.  If any development 
is incomplete, appropriate corrective action is to be 
implemented.  

The RO should then again consider the claim of service 
connection for a cervical spine disorder.  If the RO's 
determination on the issue of service connection for a 
cervical spine disorder is adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case, to include a detailed 
analysis of the reasons for the RO's determination, and 
afforded the applicable opportunity to respond before the 
claim is returned to the Board for further appellate review.  

The purpose of this remand is to ensure that all due process 
requirements are met and to accomplish additional 
development; the Board intimates no opinion as to the 
ultimate outcome warranted, either favorable and unfavorable.  
The veteran and his representative are free to submit 
additional evidence while these matters are on remand; 
however, no action need be taken until so advised by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










